

Exhibit 10.1


REAL ESTATE PURCHASE AGREEMENT


THIS REAL ESTATE PURCHASE AGREEMENT ("Agreement") is made as of July 8, 2015 by
and between Hines Global REIT II 891 Coronado LLC, a Delaware limited liability
company or its permitted assigns ("Buyer"), on the one hand, and LV Eastern,
LLC, a Nevada limited liability company (“Seller”), on the other hand, for the
purchase by Buyer and the sale by Seller, on the terms and conditions stated
herein, of the real property located at 891 Coronado Center Drive, Henderson,
State of Nevada 89052, as more particularly identified as The Domain Apartments
and described on Exhibit A attached hereto, including the 308 residential
apartment units identified on said Exhibit A (“Property”). The Property shall
include the improvements and personal property described in Exhibit C, Exhibit D
and Exhibit E. For purposes hereof, the term “Effective Date” shall mean the
date of the mutual execution and delivery of this Agreement by Seller and Buyer,
but in no case shall the Effective Date be later than July 8, 2015.


1. PURCHASE PRICE AND DEPOSIT: The purchase price to be paid by Buyer to Seller
for the Property is the sum of Fifty Nine Million Four Hundred Fifty Thousand
Dollars ($59,450,000.00.00) (the "Purchase Price") through new financing
obtained by Buyer. A deposit in immediately available funds of One Million Five
Hundred Dollars ($1,500,000.00) (together with interest earned thereon, the
"Deposit") shall be placed in escrow within three (3) business days after the
opening of escrow as described in Paragraph 2 below with First American Title
Insurance Company at its office located at 2500 Paseo Verde Parkway, Suite 120,
Henderson, Nevada 89074, (“Title Company” or “Escrow Agent”) Attn: Julie
Skinner. The Deposit shall, promptly upon receipt by Escrow Agent, be placed
into an interest-bearing escrow account, with interest accruing for the benefit
of the Buyer. Upon Buyer’s written approval pursuant to Paragraph 2B hereof, the
Deposit shall, subject to the provisions of this Agreement, become subject to
the liquidated damages provisions of Paragraph 5 hereof, and in addition to
accrued interest thereon shall be credited to the Purchase Price should the
Closing (as defined below) occur. The Purchase Price, as adjusted by the
application of the Deposit and by the prorations and credits specified herein,
shall be deposited by Buyer with Escrow Agent in immediately available federal
funds on or prior to the Closing Date (as defined below). Prior to the Approval
Date, Seller and Buyer shall agree upon and attach as Schedule 1 hereto, a
schedule reflecting the allocation of the Purchase Price among (i) the real
property and improvements located thereon; and (ii) the remainder of the
Property (the “Purchase Price Allocation”).




2. ESCROW: Escrow shall be opened within three (3) business days after the
Effective Date. For purposes of this Agreement, the "Close of Escrow" or the
“Closing" shall mean the date on which the Deed (as defined in Paragraph 2A.
below) is recorded in the Official Records of Clark County. The Close of Escrow
shall occur on or before the date which is thirty (30) days after the Approval
Date (the “Closing Date”); provided, however, Buyer shall have the right, by
delivery of written notice to Seller no less than three (3) business days prior
to the Closing Date, to extend the Closing Date for up to thirty (30) days if
needed to finalize Buyer’s acquisition financing for the Property; provided
further that Buyer otherwise approves the Property, at which time the Deposit
shall be deemed non-refundable to Buyer except in the event of default by Seller
or as otherwise provided herein. At the time of the extension notice, Buyer will
deposit an additional One Million Five Hundred Thousand Dollars ($1,500,000.00)
(“Additional Deposit”) which Additional Deposit shall be added to Deposit. The
Additional Deposit shall not be required if Buyer does not extend the Closing.
The Deposit and Additional Deposit (and all interest thereon) shall be credited
toward the Purchase Price as Closing. The provisions hereof shall constitute
joint instructions to Escrow Agent to consummate the purchase in accordance with
the terms and provisions hereof; provided, however, that the parties shall
execute such additional escrow instructions, not inconsistent with the
provisions hereof, as may

1
 

--------------------------------------------------------------------------------



be deemed reasonably necessary to carry out the intentions of the parties as
expressed herein. If there is a conflict between the provisions of the
additional escrow instructions and the provisions of this Agreement, the
provisions of this Agreement shall control. The cost of escrow shall be paid ½
by Buyer and ½ by Seller. Buyer shall pay the cost of its third party reports
and any updates to the survey delivered to Buyer that may be required by Buyer
or its lender. Each party shall pay its own legal fees. Any county and/or city
documentary, deed, stamp, transfer taxes or other fees or charges associated
with the recording of the Deed shall be paid by Seller. Seller shall pay the
cost of the standard ALTA coverage premium for the Title Policy (as defined
below). Buyer shall pay the ALTA extended coverage portion of the premium for
the Title Policy and the premium for any endorsements to the Title Policy
requested by Buyer (provided, however, Seller shall be responsible for the cost
of any endorsements that Seller elects to procure to address any title matters
disapproved by Buyer). All other closing costs shall be apportioned between
Seller and Buyer in the manner customary in Clark County, Nevada.


2A. Deliveries:


i.
Initial Deliveries: Within 5 business days of the Effective Date (the "Delivery
Date"), Seller shall deliver to Buyer the following items if within Seller’s
possession or control (i) current rent rolls and delinquency reports, tenant
files, including a copy of all leases, security deposit schedule, vacancy list,
delinquency report, side agreements and letters of understanding with tenants or
subtenants, and the standard form lease; (ii) all operating statements and
records, and tax bills and other financial data related to the Property for the
current year-to-date from and after completion of construction but not including
any construction costs or construction budgets, if available and utility bills
for the past twelve (12) months; (iii) maintenance, advertising, management,
leasing, employment, laundry, cable, service and all other contracts affecting
the Property; (iv) copies of all environmental, structural, mechanical and
engineering plans and appraisal, marketing, rental and other reports and studies
relating to the Property which are within the possession or control of Seller,
its employees or agents, if any; (v) a list and summary of pending and
threatened litigation, if any; (vi) information regarding rights of tenants or
subtenants, including, without limitation, purchase options, rights of first
refusal, lease extensions and termination options, if any; (vii) a copy of
Seller's title insurance policy and the latest version of any survey for the
Property, if any; (viii) all governmental correspondence, notices and
documentation relating to use, zoning, building codes or other regulatory
matters applicable to Property, if any; (ix) all licenses and permits,
including, without limitation, certificates of occupancy, use permits and
operating licenses; (x) list of personal property; (xi) a list of pending or
threatened litigation; (xii) property budgets for all periods after commencement
of occupancy; (xii) list of employees, salaries and benefits; (xiv) schedule of
unit mix and unit square footage by residential unit number; (xv) copy of all
insurance policies (declaration pages) and insurance loss runs; (xv) marketing
brochures, materials and market studies; (xvi) all documents relating to the
HOA, if any; (xxi) copies of all guarantees and warranties; and (xxii) within 5
business days, any other information reasonably requested by Buyer. Seller may
redact any construction cost, construction expense or contractor payment
information from any disclosures provided under this section 2A. The Delivery
Date shall be deemed to be the date of delivery of the documents set forth above
but shall not exceed 10 days beyond the Effective Date, unless otherwise agreed
by the parties in writing.



ii.
Closing Deliveries. Seller shall execute and deliver into escrow at least one
(1) day prior to Closing with respect to the Property: (i) a Grant, Bargain and
Sale Deed in the form set forth on Exhibit "B" hereto (“Deed”) which shall
include a specific deed restriction on


2





--------------------------------------------------------------------------------



condominium conversion for eight (8) years from the date the last certificate of
occupancy was issued for the Property and as more fully set forth therein, (ii)
a Bill of Sale in the form set forth on Exhibit "C" hereto (“Bill of Sale”),
(iii) an Assignment of Service Contracts (for any service contracts which may be
assumed by Buyer and which Buyer elects to assume prior to the Approval Date) in
the form set forth on Exhibit "D" hereto (“Assignment of Service Contracts”),
(iv) an Assignment of Leases in the form set forth on Exhibit "E" hereto
(“Assignment of Leases”), (v) a FIRPTA Affidavit, (vi) an updated rent roll
certified as true, correct, and complete as of Closing by Seller, (vii)
affidavits in customary form reasonably acceptable to Title Company (as defined
below) to enable Title Company to delete the standard exceptions relating to
mechanics' liens, parties in possession and the creditor's right exclusion and
other exceptions and exclusions from the title insurance policy to be issued at
Closing and to issue endorsements as requested by Buyer, (viii) a Tenant’s
Notice in the form set forth on Exhibit "F" hereto, (ix) tax certificates and/or
other reasonable assurances of payment under Nevada Revised Statutes (“NRS”)
360.525, and if Seller fails to do so, Buyer will withhold such amounts from the
Purchase price until such certificates and/or assurances are provided to Buyer’s
satisfaction, and (x) any other documents or instruments reasonably requested by
Buyer, Title Company and/or Escrow Agent or as otherwise necessary to close the
escrow and consummate the purchase of the Property, all in form and substance
reasonably satisfactory to Buyer, Title Company and Escrow Agent. At Closing
Seller will also deliver to Buyer all original lease and rental agreements,
files and records relating to the Property and all other elements of the
Property. Buyer shall execute and deliver into escrow at least one (1) day prior
to Closing: (a) a counterpart of the assignment of Service Contracts; (b) a
counterpart of the Assignment of Leases; and (c) any other documents or
instruments reasonably requested by Seller or Escrow Agent, all in form and
substance reasonably satisfactory to Buyer and Escrow Agent. Additionally,
Seller and Buyer shall execute and deliver a State of Nevada Declaration of
Value listing the Purchase Price Allocation attributable to the real property
and improvements located thereon as the purchase price and submit the same for
recording with the Deed. Seller, at its cost and expense, shall terminate prior
to Closing all management and leasing agreements and all Service Contracts Buyer
does not elect to assume.


2B. Approval Date. Seller agrees that Buyer shall have until 5:30 p.m. Pacific
time on the date that is thirty (30) days from latter of the Effective Date or
Delivery Date but in no case later than August 14, 2015, in order to conduct its
due diligence, including but not limited to obtaining and performing any and all
reviews, investigations, surveys, soil testing, engineering studies,
environmental studies and to otherwise determine the suitability of the Property
for Buyer’s purposes (“Approval Date”). If, prior to the expiration of the
Approval Date, Buyer determines, in its sole and absolute discretion, for any
reason or no reason, that the Property or any matter affecting the Property
renders the Property unsuitable for any reason, Buyer may terminate this
Agreement by notifying Seller in writing that the Property is unacceptable. Upon
such termination, the Parties shall have no continuing obligations under this
Agreement and the Deposit, plus interest actually earned thereon, if any, shall
be returned to Buyer. If Buyer does not give Seller written notice of its intent
to terminate this Agreement prior to the end of the Approval Date, this
Agreement shall continue and the Deposit shall be nonrefundable except as
otherwise provided in this Agreement.


    
3. TITLE: Upon execution of this Agreement, Seller shall order a commitment for
title insurance for the Property (the “Title Commitment”) issued by Title
Company, and all documents referred to in the Title Commitment. Seller has
delivered to Buyer its existing survey. Buyer may, at its cost and expense,
promptly cause updates to be made to such survey (“Survey”). On or before
fifteen (15) calendar days

3
 

--------------------------------------------------------------------------------



following the Effective Date, the Buyer shall either approve in writing the
exceptions contained in the Title Commitment and said survey or specify in
writing any exceptions to which Buyer objects. If Buyer objects to any
exceptions, Seller shall within five (5) calendar days after receipt of Buyer's
objections, deliver to Buyer written notice that either (i) Seller has removed,
or will remove prior to the Closing, the exceptions to which Buyer has objected,
or (ii) Seller is unwilling or unable to eliminate such exceptions provided
Seller shall in all events be obligated, at its cost and expense, to remove all
liens, including all mortgage, deed of trust, and/or mechanics’ liens, whether
or not Buyer makes objection thereto (“Required Cure Items”). If Seller notifies
Buyer that Seller will remove exceptions to which Buyer has objected, then such
removal shall be a condition precedent to Buyer's obligations under this
Agreement. If Seller fails to so notify Buyer or is unwilling or unable to
remove such exceptions by the Closing Date, Buyer, within three (3) business
days after said five (5) day period, may elect to terminate this Agreement and
receive back the entire Deposit and Additional Deposit, in which event Buyer and
Seller shall have no further obligations under this Agreement; or,
alternatively, within said three (3) business day period, Buyer may elect to
purchase the Property subject to such exceptions. Seller, at Seller's expense,
may but shall not be required to remove any exception to which Buyer objects;
provided Seller shall, at its cost and expense, remove all Required Cure Items.
If, following the expiration of the Approval Date, such title report is amended
and shows additional exceptions which reflect a material change in the condition
of title to the Property (as determined by Buyer in its sole but good faith
discretion), Buyer may terminate this Agreement, in which event, the Deposit and
Additional Deposit shall be immediately payable to Buyer and Seller shall pay
all escrow fees. Seller shall convey to Buyer (or to such other person or entity
as may be specified in Buyer's escrow instructions) marketable fee title, free
and clear of deeds of trust and liens affecting the Property and subject only to
those exceptions approved by Buyer in accordance with this Agreement. It is a
condition to Buyer's obligations under this Agreement that, at the Closing,
Buyer's title to the Property is insured by an ALTA extended owner's policy of
title insurance with such endorsements as Buyer shall reasonably require issued
by Title Company in an amount equal to the Purchase Price, free and clear of
deeds of trust and liens affecting the Property (including all Required Cure
Items) and subject only to those exceptions approved in writing by Buyer (the
"Title Policy"). Additional endorsements which are not necessary for an ALTA
extended owner’s policy shall be paid for by Buyer.


4. RISK OF LOSS: Any risk of loss to the Property shall be borne by Seller until
title has been conveyed to Buyer. In the event that the improvements on the
Property are destroyed or materially damaged or condemned between the Effective
Date and the date title is conveyed to Buyer, Buyer shall have the option of
demanding and receiving back the Deposit and the Additional Deposit and being
released from all obligations hereunder, in which case Seller shall pay all
escrow fees, or alternatively, taking such improvements as Seller can deliver.
Material damage or condemnation shall mean damage or condemnation costing more
than $500,000 or causing a loss of value of more than $500,000, the permanent
taking of any access, or permanent taking of more than 5% of the parking. If
Buyer elects to accept the Property in its then condition, all insurance
proceeds or condemnation awards payable to Seller by reason of the damage to or
condemnation of the Property shall be paid and/or assigned, as the case may be,
to Buyer and Buyer shall receive a credit, at Closing, for the amount of any
deductible or uninsured loss. If the Property is destroyed or materially damaged
and the damage or destruction is not covered by Seller's insurance, then Buyer
may terminate this Agreement, in which event Buyer shall receive the Deposit and
the Additional Deposit back, Seller shall pay all escrow fees, and both parties
will be released from all obligations each to the other, hereunder. This Section
4 is intended as an express provision with respect to casualty and condemnation
of the Property, which supersedes the provisions of the Nevada Uniform Vendor
and Purchaser Risk Act, NRS 113.030, et. seq. The provisions of this Section 4
shall survive Closing and the recording of the Deed.



4





--------------------------------------------------------------------------------



5.A BUYER DEFAULT/ LIQUIDATED DAMAGES: BY PLACING THEIR INITIALS IMMEDIATELY
BELOW, BUYER AND SELLER AGREE THAT IF BUYER FAILS TO COMPLETE THE PURCHASE OF
THE PROPERTY BY REASON OF ANY DEFAULT OF BUYER, IT WOULD BE IMPRACTICAL AND
EXTREMELY DIFFICULT TO FIX SELLER’S ACTUAL DAMAGES, THAT THE AMOUNT OF BUYER’S
DEPOSIT IS A REASONABLE ESTIMATE OF SUCH DAMAGES, AND THAT SELLER SHALL RETAIN
THE DEPOSIT AS LIQUIDATED DAMAGES AS SELLER’S SOLE AND EXCLUSIVE REMEDY. SELLER
AGREES TO WAIVE ALL OTHER REMEDIES IT OTHERWISE MAY HAVE AGAINST BUYER IN LAW OR
EQUITY BY REASON OF ANY DEFAULT OF BUYER.


Buyer Initials ___DS____ Seller Initials __ME___


5.B SELLER DEFAULT: If Seller defaults or breaches any of its material
obligations under this Agreement and does not cure such default or breach within
ten (10) days after written notice thereof (but in no case later than the
Closing Date), Buyer shall have the right, as its sole remedy, to elect either
to: (a) terminate this Agreement, in which case the Deposit and any Additional
Deposit shall be returned to Buyer and the Parties shall have no further rights
or obligations under this Agreement except those which expressly survive
termination; or (b) pursue an action for specific performance, provided that if
the remedy of specific performance is not available to Buyer due to Seller’s
actions (e.g. a cloud on title), then Seller shall reimburse Buyer for all costs
incurred in connection with this Agreement. If Buyer does not notify Seller of
such election within thirty (30) days after notice of Seller’s default, then
Buyer shall be deemed to have elected to terminate under (a) above.


NEITHER PARTY SHALL BE LIABLE TO THE OTHER, AND EACH PARTY HEREBY WAIVES ANY
CLAIM, FOR ANY INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR SPECIAL DAMAGES,
INCLUDING LOSS OF PROFIT OR LOSS OF VALUE.


6. PRORATIONS: Real estate taxes for the fiscal year in which the Closing
occurs, expenses of the Property, and rents (to the extent rents have been paid)
shall be prorated as of the Closing. Any consideration involving future lease
credits, all advance rentals and all deposits and refundable fees of any type
paid by tenant(s) to Seller, including without limitation security and cleaning
deposits and fees, and all accrued interest on such deposits and fees which is
required to be paid by the leases or applicable law shall be credited to Buyer.
Seller shall within five (5) days prior to the Closing Date provide Buyer and
Escrow Agent with a schedule of such amounts and a complete and current rent
roll, including without limitation, a schedule of all tenant deposits, fees,
date of last rent received and description of any defaults. The amount of any
bond or assessment, which is a lien, shall be paid by Seller. Buyer shall be
credited with the amount of any advance or bonus payment made under any laundry
leases, cable television agreements or similar service contracts which are
either allocable to the period from and after the Closing, or paid in
consideration for the portion of the term of any such contract which remains
unexpired at the Closing. Any supplementary tax bills received by Buyer or
Seller following the Closing shall be prorated by the parties following the
Closing as if said tax bills had been available at the Closing Date. Seller
shall pay to Buyer any rents received by Seller after Closing. If at any time
following the Closing Date the amount of an item listed above shall prove to be
incorrect, the party in whose favor the error was made shall pay the sum
necessary to correct such error to the other party promptly following receipt of
proof of such error from such other party, provided that such proof is delivered
to the party from whom payment is requested within one (1) year after the
Closing Date as to real estate taxes and ninety (90) days after the Closing Date
as to all other items. If the amount of real estate taxes for the current year
is not known on the Closing Date, then the taxes shall be apportioned on the
basis of the taxes assessed for the preceding year, with a reconciliation as
soon as the new tax rate and valuation can be ascertained, provided that if the
parties can agree upon a reasonable estimate of an

5
 

--------------------------------------------------------------------------------



amount which is likely to be more accurate than the preceding year’s taxes, then
such estimated amount shall be used as the basis for the tentative apportionment
(subject to reconciliation as aforesaid). Notwithstanding anything herein to the
contrary, Seller shall be responsible for all supplemental and/or recapture
taxes incurred due to Seller’s use or change in use of the Property prior to the
Closing Date.


Delinquent rent shall not be prorated at Closing. As to any tenants who are
delinquent in the payment of rent at the Closing Date (as set forth on an
updated rent roll certified by Seller), Seller shall assign to Buyer, effective
as of the Closing, all such delinquent rents (and the right to collect such
delinquent rents). Upon collection of any delinquent rents after Closing, such
rents shall first be credited to Buyer for those periods on and after Closing
(plus Buyer’s expenses in collecting such rent) and thereafter Seller shall
receive 100% of the delinquent rents less than 30 days in arrears, 50% for those
delinquent rents 30 to 90 days in arrears, and Seller shall receive no
delinquent rents more than 90 days in arrears, with the understanding that there
shall be a true up of such delinquent rents for a period of 90 days post Closing
and thereafter there shall be no further obligation of Buyer to Seller for
delinquent rents. Seller shall provide a summary of any collection or pending
eviction matters within five (5) days of the Effective Date. All prorations
shall be calculated on a calendar day basis for the month and year during which
the Closing occurs and shall be credited against the Purchase Price. Seller
shall not have any right to seek to collect from, or to institute litigation
against, tenants at the Property after Closing. The provisions of this Paragraph
6 shall survive the Closing and the recording of the Deed.


7. PERSONAL PROPERTY: Furniture, furnishings, tradenames, trademarks, service
marks, tradestyle, logos, rights to any internet web names, web sites, and URLs
and other images, photographs of the Property, and other personal property owned
by the Seller located on the Property and/or used in connection therewith are
included in the Purchase Price and shall be conveyed by the Bill of Sale to
Buyer free and clear of all encumbrances.


8. POSSESSION AND INTERIM OPERATING COVENANTS: Possession of the Property is to
be delivered to Buyer as of the Closing Date. Until possession is delivered to
Buyer, Seller agrees, at its sole cost and expense, to manage, maintain and keep
the Property and all the improvements thereon in compliance with all laws and in
not less than the same manner and in the same order and condition as they are
managed and maintained and kept on the Effective Date, including maintaining
insurance similar to the insurance maintained as of the Effective Date. Seller
shall refurbish all vacant units to “rent ready” condition and continue to lease
the units prior to the Closing Date at rents consistent with the current rent
rolls for the Property and on terms of no less than six (6) months or no longer
than one (1) year according to current marketing and rental agreements in the
ordinary course of business. In the event that any units are not “rent ready” no
later than three (3) business days prior to Closing, then Seller shall credit
Buyer at Closing an amount equal to $1,000 for non “rent ready” unit. Seller
shall not remove any personal property from the Property unless it is replaced
with comparable property. Seller shall notify Buyer of any notice of violation
of laws or of any litigation affecting the Property. Any material deviation from
existing tenant leases (such as rent credits free rent or other monetary
incentives) not currently part of Seller’s marketing program (a summary of the
marketing program will be provided with the Deliveries under Paragraph 2A above)
will be subject to prior approval of Buyer which shall not be unreasonably
withheld, conditioned or delayed prior to the Approval Date. After the Approval
Date, Seller shall not enter into any contract or agreement which cannot be
terminated (with no fee, charge, payment, or penalty) at Closing without the
prior approval of Buyer in its sole discretion. The provisions of this Paragraph
8 shall survive the Closing and the recording of the Deed.


A.
Escrow for Modifications. Seller is currently making modifications to certain
Units at the Property, 30 of which have not been completed as of the Effective
Date of this Agreement. Seller


6





--------------------------------------------------------------------------------



agrees to credit $3,500 per Unit for any unfinished modifications as of Closing
in order to permit Buyer to complete the modifications to the remaining Units
after Closing. Buyer will be responsible for any modifications after the Closing
Date if Buyer elects to complete the modifications,


9. CONDITIONS: In addition to any and all other conditions precedent set forth
in this Agreement, Buyer's obligations under this Agreement are subject to
Buyer's written approval of the following conditions, but Buyer shall have the
right to waive any such condition(s). In the event Buyer determines that any
such condition is not satisfied on or before the dates set forth below, Buyer
may, in its sole and absolute discretion, disapprove said condition. Buyer's
failure to deliver written notice of approval of any of the following conditions
shall be conclusively deemed Buyer's disapproval thereof, and this Agreement
shall, at Buyer’s option, terminate, in which event Escrow Agent shall
immediately return the Deposit and the Additional Deposit to Buyer, Seller shall
pay all escrow fees, and Seller shall have no further obligations under this
Agreement.
 
A. On or before the Approval Date, Buyer's review and approval of such documents
as Buyer may request reasonable from Seller, if in Seller’s possession.


B. On or before the Approval Date, Buyer's approval of its inspection of the
Property (including but not limited to the physical condition thereof). Seller
shall make the Property available at reasonable times for inspection(s) by Buyer
and its employees and agents in accordance with the provisions of Paragraph 22
hereof, which shall be completed at Buyer's sole expense. All inspections shall
require insurance certificates naming Seller as an “also insured” party.


C. Upon the Closing, the Title Company shall be unconditionally committed to
issue to Buyer the Title Policy as approved pursuant to Paragraph 3 hereof.


D. Upon the Closing, Seller shall not be in default under this Agreement and
shall have performed its obligations hereunder, and all representations and
warranties of Seller shall be true and correct when made and as of the Closing.


E.    On or before the Approval Date, Buyer has obtained the approval of the
board of directors of its parent entity.


10. SELLER'S REPRESENTATIONS AND WARRANTIES: Seller hereby warrants and
represents, for the benefit of Buyer and its assigns, the following both as of
the date hereof and as of the date of the Closing:


A. To the best of Seller’s actual knowledge, (i) the Property has no material
physical or mechanical defects; and neither the Property nor the operation
thereof violate in any way any health and safety or building codes or other laws
pertaining to the Property; (ii) Seller has delivered to Buyer all material
information concerning the physical condition of the Property which may have a
material adverse effect on the Property; and (iii) Seller has not received any
actual notice of any design or construction defect claims from any tenants or
government officials regarding the Property.


B. All documents delivered to Buyer are true, complete and correct in all
material respects, and are originals or true, complete and correct copies
thereof.



7
 

--------------------------------------------------------------------------------



C. Seller has provided to Buyer a true, accurate, and complete rent roll. The
current tenant lease(s) are in full force and effect and subject to no offsets
except as set forth on the rent roll delivered by Seller to Buyer pursuant to
Paragraph 2A above. Seller shall disclose any and all rental and lease
agreements, implicit or explicit. The Property is subject to no leases or rights
of any occupants, oral or written, other than those Leases set forth on the rent
roll. No rent payable under each Tenant’s Lease has been paid more than thirty
(30) days in advance of its due date. Except as reflected in the Tenant Rent
Roll, no Tenant is entitled to any concession, rebate, allowance, or period of
occupancy free of rent under its lease or under any other agreement and there
are no agreements with any of the tenants except as set forth in their leases.
Seller shall deliver to Buyer not later than the Closing Date, an assignment of
all Seller's rights and interests in and to said rental agreements.


D. To the best of Seller’s actual knowledge, there are not presently pending any
special assessments or condemnation actions against the Property or any part
thereof. Seller has not received any notice of any special assessments or
condemnation actions being contemplated except as shown on the Title Commitment,
if any. There is no litigation or other proceeding pending or, to the best of
Seller’s actual knowledge, threatened, which would affect Seller or the Property
or its operation, except as set forth on Exhibit G.


E. To the best of Seller’s actual knowledge, the Property does not contain any
hazardous or toxic materials, including, but not limited to, any chemicals or
materials regulated as hazardous or toxic under any federal, state or local law,
including, without limitation, petroleum, asbestos or PCB's, and does not have
located under it any underground storage tanks. In addition, to the best of
Seller’s actual knowledge, no such hazardous or toxic materials have ever
migrated from the Property to any other property. Seller agrees to provide Buyer
promptly in writing any information, which Seller has or may acquire regarding
the presence and location of any hazardous materials or underground storage
tanks on or about the Property.


F. This Agreement and all documents delivered by Seller to Buyer, now or at the
Closing, have been duly authorized and executed and delivered by Seller, and are
legal, valid and binding obligations of Seller, sufficient to convey title, and
enforceable. Seller knows of no facts to prevent Buyer from operating the
Property in the normal manner in which similar properties in the area are
operated and in which the Property has been operated in the past. As of the
Closing, there will be no outstanding contracts made by Seller for any
improvements to the Property which have not been fully paid for, and Seller
shall cause to be discharged all mechanics' and materialmen's liens arising from
any labor and material furnished prior to Closing to the Property. Upon request
of Buyer, Seller shall have terminated all contracts for goods and services
requested by Buyer at the Property, including without limitation, any employment
agreements and arrangements for employee occupancy of rental units as instructed
by Buyer. Buyer will have no responsibility for any of Seller’s employees after
Closing.


G. Seller has not received notice or complaints from occupants of the Property,
governmental authorities or others of mold or fungi, including, without
limitation, penicillium/aspergillus and stachybotrys chartarum located within or
on the Property.


H. The Seller warrants that it has full authority to sell the Property under the
terms and conditions outlined herein without any additional approval(s) and that
such a sale is not prohibited or otherwise constrained by any agreements to
which the Seller or the Property is subject.


I.    Neither Seller nor, any of its beneficial owners, nor any of its officers,
managers, or directors appear on the Specially Designated Nationals and Blocked
Persons List of OFAC, nor are they otherwise a party with which UST is
prohibited to deal under the laws of the United States.



8





--------------------------------------------------------------------------------



J.    As of the date hereof and as of the Closing: (a) Seller is not and will
not be (i) an “employee benefit plan,” as defined in Section 3(3) of ERISA, (ii)
a “governmental plan” within the meaning of Section 3(32) of ERISA, or (iii) a
“plan” within the meaning of Section 4975(e) of the Code; (b) the assets of
Seller do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in Section 2510.3-101 of
Title 29 of the Code of Federal Regulations; and (c) transactions by or with
Seller are not and will not be subject to state statutes applicable to Seller
regulating investments of fiduciaries with respect to governmental plans.
 
K.    There are no contracts or agreements, written or oral, which would bind
Buyer, affecting the ownership or operation of the Property (including, without
limitation, any service contracts, maintenance contracts, management contracts
or leasing commission agreements) except for the leases and service contracts
Buyer has agreed to assume.


L.    Seller has no, and has never had any, employees at the Property. Buyer is
not assuming responsibility for any employees of Seller and/or at the Property
after Closing.


M.    Seller has not ever filed any bankruptcy action or petition and no such
action or petition has ever been filed against Seller.


The representations and warranties set forth herein shall survive Closing for a
period of twelve (12) months.


Except as expressly set forth herein in Section 10 A-M above, in the Deed or
other documents delivered at Closing, Buyer agrees that the Property is to be
sold to and accepted by Buyer at the Closing in its then condition "AS IS" and
with all faults, including but not limited to ADA, Fair Housing and zoning
compliance. No person acting on behalf of Seller is authorized to make, and by
execution hereof, Buyer acknowledges that no person has made any representation,
agreement, statement, warranty, guarantee or promise regarding the Property or
the transaction contemplated herein or the zoning, construction, physical
condition or other status of the Property except as may be expressly set forth
in this Agreement. Buyer understands and acknowledges that Seller will not be
responsible for any work related to the Property.


Except as set forth herein, in the Deed or other documents delivered at Closing,
Seller makes no representation or warranty, express or implied, with respect to
the Property or the surrounding properties owned by Seller. No representation,
warranty, agreement, statement, guaranty or promise, if any, made by any person
acting on behalf of Seller which is not contained in this Agreement will be
valid or binding on Seller.


10.1 BUYER'S WARRANTIES. Buyer hereby warrants, represents, covenants and
certifies to Seller that:


A.    Due Authority. Except for obtaining board approval of Buyer’s parent as
described in Paragraph 9E above, all documents, certificates and instruments to
be executed by Buyer in connection with the transfer of the Property will be
duly authorized, executed and delivered, and each shall constitute a legal,
valid and binding agreement enforceable against Buyer in accordance with its
terms. The foregoing is subject, as to the enforcement of remedies, to
applicable bankruptcy, insolvency, moratorium or similar laws or equitable
principles from time to time in effect.



9
 

--------------------------------------------------------------------------------



B.    Bankruptcy. Buyer has not filed or been subject of any filing of a
petition under the Federal Bankruptcy Law or any insolvency laws, or any laws
for disposition of indebtedness or for the reorganization of debtors.


11. BROKERS: No broker or other party has a claim for brokerage commission,
finder's fee, or like payment arising out of or in connection with Buyer's
purchase of the Property, other than as follows: at the Closing, Seller shall
pay a commission to Newmark Grubb Knight Frank (“Broker”), who has represented
Seller in connection with the transaction contemplated by this Agreement,
pursuant to a separate agreement between Seller and Broker. Each party hereby
agrees to indemnify, defend, protect and hold the other harmless from and
against any liability, cause of action, claim, loss, cost, damage and/or
expense, including, without limitation, attorneys' fees and costs and court
costs arising out of or incurred in connection with any claim by any other
broker or finder for any such commission, fee or like payment provided the
person or entity making any such claim alleges that such claim arose out of acts
or dealings of the indemnifying party.
12. FOREIGN INVESTOR DISCLOSURE: Seller represents and warrants to Buyer that
Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code of 1986 ("IRC"), or under any similar sections of any
similar laws of the State of Nevada, i.e., Seller is not a nonresident alien,
foreign corporation, foreign partnership, foreign trust or foreign estate as
those terms are defined in the IRC and Income Tax Regulations or similar Nevada
laws or regulations. Seller shall sign under penalty of perjury and deliver to
Buyer at Closing a certification thereof indicating thereon Seller's U.S.
taxpayer identification number and address.


13. FUTURE LEASES AND COMMITMENTS: Subject to Section 8 above, from and after
the Effective Date, Seller shall not execute, modify, approve and/or cancel any
leases, contracts or commitments without Buyer’s prior written approval, which
shall not be unreasonably withheld. After the Approval Date, Seller shall not
execute, modify, approve and/or cancel any leases, contracts or commitments of
any kind affecting the Property or any interest therein without Buyer's prior
written approval in its sole discretion.


14. EXCHANGE: Seller and Buyer each agree to cooperate should either elect to
purchase the Property to complete a like-kind exchange under IRC Section 1031
via a qualified intermediary. Such cooperation may include the assignment of all
or a portion of this Agreement to a third party, the substitution of such third
party as the Buyer or Seller and the execution of all documents reasonably
necessary to complete the exchange in accordance with applicable laws and
regulations except that the Property shall be conveyed by Deed directly from
Seller to Buyer. Buyer and Seller agree that the consummation of this Agreement
is not predicated or conditioned upon the completion of any such exchange. Buyer
or Seller shall not incur any additional liability or financial obligation as a
consequence of either’s contemplated exchange nor shall any time periods set
forth herein be modified to accommodate such exchange without the mutual written
consent of both Buyer and Seller.


15. NOTICES: Any Notice or other communication required or permitted under this
Agreement shall be in writing and either: (A) personally delivered, (B) sent via
U.S. Mail, registered or certified, or express mail, postage prepaid, return
receipt requested, (C) sent via Federal Express or other nationally recognized
overnight courier service that provides receipted delivery service, delivery
charges prepaid, return receipt requested, (D) sent via telecopy facsimile with
confirmation of delivery, or (E) sent via electronic mail with confirmation of
delivery (such as return receipt function); and each such notice or
communication shall be deemed to have been given on the date of its delivery (or
the date of refusal to accept delivery, as the case may be) as indicated on the
return receipt, at the addresses specified below:



10





--------------------------------------------------------------------------------



If to Seller:












LV Eastern, LLC
6655 S. Eastern Ave #200
Las Vegas, Nevada 89119
Telephone: (702) 307-2881
Email: megbert@nvwest.com


With a copy to:


Bradley R. Helsten, Esq.
ZUMPANO PATRICIOS & WINKER, P.A.
2022 S. 2100 E., Suite 202
Salt Lake City, Utah 84108
Telephone: (801) 839-5538
Facsimile: (801) 401-7228
Email: brad@helstenlaw.com


If to Buyer:
Ken Jett
c/o Hines Advisors Limited Partnership
2800 Post Oak Blvd., Suite 4100
Houston, Texas 77056
Telephone: (713) 966-2091
Facsimile:
Email: ken.jett@hines.com


Copy to:
Jason Maxwell
c/o Hines Advisors Limited Partnership
2800 Post Oak Blvd, Suite 4100
Houston, Texas 77056
Telephone: (713) 966-7638
Facsimile:
Email: jason.maxwell@hines.com


Copy to:
Doug Metzler and
Brett Norton
c/o Hines Interests Limited Partnership
444 S. Flower, Suite 2100
Los Angeles, California 90071
Facsimile: (215) 629-5200
Email: brett.norton@hines.com
   doug.metzler@hines.com


Copy to:
Jonathan W. Dunlay
Baker Botts L.L.P.
2001 Ross Avenue, 6th Floor
Dallas, Texas 75201
Telephone: (214) 953-6711
Facsimile: (214) 661-4711
Email: jon.dunlay@bakerbotts.com



or such other address as either party may from time to time specify in writing
to the other party in the manner set forth above for notices.


    




16. ONGOING INFORMATION AND COOPERATION:



11
 

--------------------------------------------------------------------------------



A.    Seller agrees to promptly provide Buyer with any and all new documents or
other items affecting or regarding the Property and make the Property available
to Buyer on an ongoing basis until Closing. Seller acknowledges that Buyer, as a
public REIT, the Buyer’s parent’s board of directors may need to make standard
public disclosures as required by law and SEC regulations.
 
B.    Seller shall provide to Buyer (at Buyer’s expense) copies of, or shall
provide Buyer access to, such factual information as may be reasonably requested
by Buyer, and in the possession or control of Seller, or its property manager or
accountants, to enable Buyer’s auditor (Deloitte & Touche LLP or any successor
auditor selected by Buyer) to conduct an audit of the income statements of the
Property for the year to date of the year in which the Closing occurs plus up to
the three prior calendar years. Buyer shall be responsible for all out-of-pocket
costs associated with this audit. Seller shall cooperate (at no cost to Seller)
with Buyer’s auditor in the conduct of such audit. In addition, Seller agrees to
provide to Buyer’s auditor, if requested by such auditor, historical financial
statements for the Property, including income and balance sheet data for the
Property, whether required before or after Closing. Without limiting the
foregoing, (i) Buyer or its designated independent or other auditor may audit
Seller’s operating statements of the Property, at Buyer’s expense, and Seller
shall provide such documentation as Buyer or its auditor may reasonably request
in order to complete such audit, and (ii) Seller shall furnish to Buyer such
financial and other information as may be reasonably required by Buyer or any
Affiliate of Buyer to make any required filings with the Securities and Exchange
Commission or other governmental authority; provided, however, that the
foregoing obligations of Seller shall be limited to providing such information
or documentation as may be in the possession of, or reasonably obtainable by,
Seller, its property manager or accountants, at no material cost to Seller, and
in the format that Seller (or its property manager or accountants) have
maintained such information. This provision shall survive Closing.


17. PROJECT REPORTS AND DRAWINGS: Within five (5) days after the Effective Date,
Seller shall provide Buyer with copies of all soil and hydrology reports,
environmental or toxic material reports, engineering reports, flood reports,
traffic studies, environmental impact studies, civil, architectural, structural,
electrical, mechanical-plumbing, fire sprinkler and landscape working drawings,
specifications, as-built construction plans, architectural renderings or models
or any other plans developed or prepared for the Property in Seller's possession
or control, if any. Seller shall also provide to Buyer, within two (2) business
days after Buyer’s request therefor, the names of any engineers, architects,
draftsmen and/or consultants known to Seller who have information concerning the
Property. Buyer agrees that it will not use the construction plans or
architectural drawings to develop, construct or design a multi-family housing
project in Clark County Nevada for a period of 8 years following the Closing.
This covenant shall survive Closing. and enure to the benefit of Seller and its
affiliated entities. Buyer may disclose information provided by Seller to its
agents, contractors or lenders in connection with the Approval Period.


18. ASSIGNMENT: Buyer's rights hereunder may be assigned to a partnership,
corporation, limited liability company, or other party controlling, controlled
by, or under common control with Buyer, and any such transferee shall have all
the benefits, including rights to specific performance, damages, and enforcement
of Seller's representations and warranties, that Buyer has under this Agreement.
Upon any such assignment, Buyer's liabilities and obligations hereunder or under
any instruments, documents or agreements made pursuant thereto shall be binding
upon the Buyer and such assignee jointly and severally.


19. ADDENDA: Any exhibit or addendum attached hereto shall be deemed a part
hereof. This writing, including exhibits and addenda if any, expresses the
entire agreement of the parties. There are no other understandings, oral or
written, which in any manner alter or enlarge its terms. This Agreement
supersedes any and all prior agreements between the parties hereto regarding the
Property. Seller and Buyer

12





--------------------------------------------------------------------------------



agree to execute such additional documents as may be reasonable and necessary to
carry out the provisions of this Agreement.


20. ATTORNEY FEES: If this Agreement or the transactions contemplated herein
gives rise to a lawsuit, arbitration or other legal proceeding between the
parties hereto, the prevailing party shall be entitled to recover its costs and
reasonable attorney fees in addition to any other judgment of the court or
arbitrator(s).


21. MISCELLANEOUS:


A. All periods of time referred to in this Agreement shall include all
Saturdays, Sundays and State or National holidays, unless the period of time
specifies business days; provided that if the date or last date to perform any
act or give any notice with respect to this Agreement shall fall on a Saturday,
Sunday or State or National holiday, such act or notice may be timely performed
or given on the next succeeding day which is not a Saturday, Sunday or State or
National holiday.


B. This Agreement shall be governed by the laws of the State of Nevada.


C. Paragraph headings contained herein are included solely for convenience of
reference and shall in no way affect the construction of this Agreement.


D. The provisions of this Agreement are to be construed in accordance with the
normal interpretation thereof, and, since both parties are sophisticated real
estate investors and have employed counsel to review this Agreement, the party
who has actually drafted this Agreement shall be deemed to be irrelevant in
determining the meaning of any such provision.


E. Seller agrees not to negotiate with other parties, nor enter into any back-up
or other contracts, regarding the purchase of the Property during the time this
Agreement is in effect.


F. This Agreement shall be binding upon and inure to the benefit of Buyer and
Seller and their respective successors and assigns.


G. This Agreement and any modifications, amendments or supplements thereto may
be executed in several counterparts, and all so executed shall constitute one
agreement binding on all parties hereto, notwithstanding that all parties are
not signatories to the original or the same counterpart. The parties may also
deliver executed copies of this Agreement (and any modifications, amendments or
supplements thereto) to each other by facsimile or by electronic delivery (e.g.,
pdf), which facsimile or electronic signatures shall be binding upon the parties
as if they were originals.


H. It is expressly agreed by the parties hereto that time is of the essence with
respect to this Agreement.
22. ACCESS TO THE PROPERTY: Seller shall grant Buyer and its employees and
agents the right to enter the Property for, among other things, the purpose of
physical investigation/inspection (engineering and maintenance); provided,
however, Buyer shall not do any invasive testing without Seller’s written
consent which shall not be unreasonably withheld. This shall include, without
limitation, inspection of the architectural, mechanical, electrical, structural,
civil, and any other physical conditions of the Property, including without
limitation, inspection of the soils, and roofs. Buyer agrees to reasonably
cooperate with Seller in minimizing potential disruption to tenants. This right
shall terminate upon the earlier of (i)

13
 

--------------------------------------------------------------------------------



termination of escrow for any reason, or (ii) the Closing Date. Buyer shall
cause Seller to be a named insured on all insurance for Buyer or any agent
entering the property and agrees to indemnify and hold Seller harmless from any
loss, liability or claim arising out of such investigation/inspection, except if
any of same results from the mere discovery of any pre-existing condition at or
in connection with the Property or the acts of Seller and its agents. The cost
of all tests, inspections, surveys, applications and/or studies/surveys related
to said physical inspection/investigation shall be paid for by Buyer.
23. INDEMNITY: Subject to the limitations set forth in Section 10, Seller hereby
agrees to indemnify, defend and hold Buyer and its officers, directors,
managers, members, shareholders, employees, agents, attorneys, representatives,
and every other person acting on behalf of Buyer and its successors and assigns,
harmless from and against any and all damages, losses, costs, claims, causes of
action, liabilities, expenses, demands, warranties or obligations of any kind or
nature whatsoever arising from third party claims relating or attributable to
the Property arising or accruing prior to the Closing Date.
Buyer hereby agrees to indemnify, defend and hold Seller and its officers,
directors, managers, members, shareholders, employees, agents, attorneys,
representatives, and every other person acting on behalf of Seller and its
successors and assigns, harmless from and against any and all damages, losses,
costs, claims, causes of action, liabilities, expenses, demands, warranties or
obligations of any kind or nature whatsoever arising from third party claims
relating or attributable to the Property arising or accruing from and after the
Closing Date.
The provisions of this Paragraph 23 shall survive Closing and the delivery of
the Deed.
Notwithstanding the foregoing indemnities, neither party shall be liable to the
other, and each party hereby waives any claim, for any incidental,
consequential, punitive, or special damages, including loss of profit or loss of
value.


24. SIGNATURE OF SELLER: As of the date of this Agreement and as of the Closing
Date, Seller and the person executing this Agreement on behalf of Seller
represents and warrants to Buyer that Seller has full power and authority to
enter into this Agreement and no other signature, authority or action is
necessary on the part of Seller to make this Agreement binding upon Seller in
accordance with its terms.


25. NON-DISCLOSURE AGREEMENT: Seller acknowledges and agrees that Buyer, Hines
Advisors Limited Partnership and its employees, Hines Global REIT II, Inc., and
potential lenders are parties who may receive Confidential Information under the
Non-Disclosure Agreement between Seller and Hines regarding the Property.


[Signature Page Follows]

14





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
indicated below.


SELLER:






LV EASTERN, LLC,
a Nevada limited liability company




By: /s/ Martin Egbert
Name: Martin Egbert
Its: Manager




BUYER:




























HINES GLOBAL REIT II 891 CORONADO LLC,
a Delaware limited liability company






   By: /s/ David Steinbach
   Name: David Steinbach
   Its: Manager
 
 




15
 

--------------------------------------------------------------------------------





JOINDER BY GUARANTOR


The undersigned (“Guarantor”) agrees to and does guaranty Seller’s post-Closing
obligations under this Agreement, including without limitation any liability
relating to Seller’s breach of representation or warranty.


Guarantor does hereby waive each of the following: (a) any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (b) any and all subrogation, contribution, indemnity and reimbursement
rights against Seller until the obligations have been paid, performed and fully
satisfied in full, (c) any assignment, conveyance, extinguishment, merger or
other transfer, voluntary or involuntary (whether by operation of law or
otherwise) of all or any part of the interest of Seller in this Agreement, (d)
notice of any amendment of this Agreement, or (e) any other defense available to
a surety under applicable law.


This Guaranty shall continue to be effective, and Guarantor’s obligations under
this Guaranty shall continue to be effective notwithstanding any amendment or
modification of this Agreement with or without Guarantor’s consent.


This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of all or any part of the guaranteed obligations
is rescinded or must otherwise be returned by Purchaser upon the insolvency,
bankruptcy or reorganization of Seller or Guarantor, or otherwise, all as though
such payment had not been made.


Guarantor’s obligations hereunder shall apply only to claims made by Buyer
within twelve (12) months after Closing and Guarantor’s liability hereunder
shall not exceed $1,000,000.




/s/ Kenneth M. Woolley                
Kenneth M. Woolley

16





--------------------------------------------------------------------------------



EXHIBIT "A"


DESCRIPTION OF THE LAND
THAT PORTION OF THE SOUTH HALF (S 1/2) OF SECTION 25, TOWNSHIP 22 SOUTH, RANGE
61 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:


PARCEL ONE (1) AS SHOWN BY MAP THEREOF ON FILE IN FILE 119 OF PARCEL MAPS, PAGE
28, RECORDED JUNE 27, 2013 IN BOOK 20130627 AS INSTRUMENT NO. 02509 AND
CERTIFICATE OF AMENDMENT RECORDED JULY 25, 2014 IN BOOK 20140725 AS INSTRUMENT
NO. 02215, OFFICIAL RECORDS, CLARK COUNTY, NEVADA.




17
 

--------------------------------------------------------------------------------





EXHIBIT "B"
APN:     
 
WHEN RECORDED MAIL TAX
STATEMENTS AND RETURN TO:                    


____________________
____________________






GRANT, BARGAIN, SALE DEED and DEED RESTRICTION


This GRANT, BARGAIN, SALE DEED is made the ___ day of ___________, 2015 by
________________, a _________________, as GRANTOR to ________________, a
____________, whose address is c/o ____________________, as GRANTEE.


Witness that Grantor, for good and valuable consideration, receipt of which is
hereby acknowledged, grants, bargains and sells to Grantee all that real
property and improvements therein contained (“Property”) situated in the County
of Clark, State of Nevada, more particularly described as follows:


See EXHIBIT “A” ATTACHED HERETO AND MADE PART HEREOF.


Together with all tenements, hereditaments and appurtenances thereto; subject to
(i) taxes for the current fiscal year, not due or delinquent; and (ii)
restrictions, conditions, reservations, rights of way and easements affecting
the use and occupancy of this property as the same may now appear of record.




To have and to hold, all and singular, the premises aforementioned unto said
Grantee, its successors and assigns forever subject to the following:


Grantor and Grantee each acknowledge that upon recording of this Deed, Grantor
and Grantee acknowledge and agree that (i) the improvements located on the
Property were constructed as a residential apartment complex, (ii) Grantor has a
substantial interest in avoiding the marketing and selling of condominium units
on the Property within a certain time period after such improvements were
completed; and (iii) Grantor is conveying the Property subject to the following
restriction on Grantee's ability to market and sell the Property, which
restriction was negotiated between Grantor and Grantee as a material inducement
to Grantor to sell the Property to Grantee, and shall run with the Property and
be binding on all parties having any right, title, or interest in the described
Property or any part thereof, their heirs, successors, and assigns:
NO PORTION OF THE PROPERTY MAY BE SOLD OR OTHERWISE TRANSFERRED AS A UNIT OF A
CONDOMINIUM COMMON INTEREST COMMUNITY PRIOR TO August 12022 (the “Termination
Date”).
As used herein, the term "transferred" shall include the following: (i) with
respect to the Property or any portion thereof or interest therein, the
transfer, conveyance, sale, granting of option to purchase, or

18





--------------------------------------------------------------------------------



execution of a purchase agreement relating thereto, including any transfer,
conveyance, sale, granting of option to purchase, or execution of a purchase
agreement relating thereto by a successor, assignee or transferee of Grantee's
interest in the Property (a "Subsequent Owner"), and (ii) if Grantee or
Subsequent Owner is not a natural person, the direct or indirect transfer,
conveyance, sale, assignment or other disposition of twenty-five percent (25%)
or more of the voting, equity or beneficial interest in such Grantee or
Subsequent Owner, whether in one transaction or a series of transactions.
Upon the Termination Date the foregoing restriction shall automatically
terminate and be of no further force and effect and no further recording shall
be required to termination such restriction.
GRANTEE HAS READ AND UNDERSTANDS THE FOREGOING AND AGREES THAT THE FOREGOING
LIMITATIONS ON GRANTEE'S ABILITY TO MARKET AND SELL THE LAND DO NOT CONSTITUTE
AN UNREASONABLE RESTRAINT UPON THE ALIENABILITY OF THE LAND AND FURTHER AGREES
TO ACCEPT THIS DEED FOR THE LAND SUBJECT TO THE FOREGOING LIMITATIONS.


IN WITNESS WHEREOF, Grantor has set its hand the day and year first above
written.


GRANTOR:


LV Eastern, LLC


By: _________________________
Its: Manager
STATE OF NEVADA )
COUNTY OF CLARK )
On the _____ day of ____________, 2015, personally appeared _________________,
the manager of LV Eastern, LLC, a Nevada limited liability company, and
voluntarily acknowledged that he executed the foregoing document in his
authorized and stated capacity.




_______________________________________
Notary Public
My Commission Expires: __________________

19
 

--------------------------------------------------------------------------------







EXHIBIT "C"


BILL OF SALE


FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, the undersigned ("Seller"), hereby conveys to
_____________________________ ("Buyer"), free and clear of any and all liens,
claims, and encumbrances, all of the tangible and intangible personal property
(collectively the "Personal Property") owned by Seller and located on or
utilized in connection with ownership, maintenance, and operation of the certain
improved real property located at__________________________ (the "Property"), to
have and to hold unto the Buyer and its successors and assigns forever. Seller
warrants and covenants to Buyer that Seller owns good and marketable title to
the Personal Property and that it will defend title to the Personal Property
conveyed hereby against the claims of any and all parties claiming by or through
the Seller, but not otherwise.


The Personal Property conveyed hereby includes, but is not limited to the
following:


1.
The tangible personal property described on Exhibit A, attached hereto and
incorporated herein by reference, located on and utilized in connection with the
ownership maintenance, and operation of the Property.



2.
To the extent assignable, all warranties and guaranties, whether or not written,
for all or any portion of the Property, including without limitation, all
improvements thereon and the tangible personal property, including without
limitation, construction warranties from contractors and subcontractors.



3.
To the extent assignable, all patents, licenses, tradenames, trademarks, service
marks, trade style, rights to any internet web names, web sites, and URLs,
photographs and other images of the Property, and names used in connection with
the operation of the Property, and all symbols, emblems, and logos used in
connection with the ownership or operation of the Property, whether in black and
white or in color, and irrespective of size and all of Seller's right, title,
and interest in and to all goodwill associated therewith, including without
limitation, any name(s) used by Seller for the Property, including the name “The
Domain Apartments”.



4.
To the extent assignable, all intangible personal property relating to or used
in connection with the ownership and use of the Property, including without
limitation the right to telephone numbers;



5.
To the extent assignable, all governmental permits and approvals, utility
commitments, utility rights, development rights or other similar rights relating
to the construction, operation, use, and/or occupancy of the Property, including
without limitation pool permits and elevator permits;



6.
To the extent assignable and to the extent in Seller’s possession or otherwise
available, any and all right, title, and interest of Seller in and to all plans,
models, drawings, specifications,


20





--------------------------------------------------------------------------------



surveys, architectural, engineering, soils, seismic, geological, environmental,
marketing and demographic reports, studies and certificates, and other technical
descriptions; and


7.
All other property, real, personal or mixed, owned or held by Seller which
relates, in any way, to the design, construction, ownership, use, leasing,
advertising, maintenance or operation of the Land and Improvements.



This conveyance is made concurrently with and as an incident to the conveyance
of the Property by Seller to Buyer, and is effective for all purposes as of the
date of such conveyance.


“SELLER”


_______________________            DATE: _______________________





21
 

--------------------------------------------------------------------------------





EXHIBIT "D"


ASSIGNMENT AND ASSUMPTION OF
SERVICE AGREEMENTS




FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, the undersigned ("Assignor"), hereby assigns and delegates to
___________________________ ("Assignee"), all of Assignor's rights, interests,
and obligations of in and under those service and similar agreements with
respect to the property located at _____________________ (the "Property"),
described on Exhibit A hereto and listed on Exhibit B hereto (the "Service
Agreements"), and is effective for all purposes as of the date of the conveyance
of the Property by Assignor to Assignee ("the Closing Date").


1.
Assignor covenants and agrees to indemnify, defend, protect, and hold harmless
Assignee from and against any and all costs, liabilities, claims, losses,
proceedings, damages, causes of action and expenses, including without
limitation attorneys' fees and expenses (collectively "Losses and Liabilities"),
resulting from any breach by Assignor of any obligations under the Service
Agreements accruing before the Closing Date or any action or omission to act of
Assignor occurring under the Service Agreements prior to the Closing Date.



2.
Assignee hereby accepts the foregoing assignment of the Service Agreements,
assumes all of Assignor's obligations under the Service Agreements accruing on
or after the Closing Date, and agrees to indemnify, defend, protect, and hold
harmless Assignor from and against any and all Losses and Liabilities resulting
from any breach by Assignee of any obligations under the Service Agreements
occurring on or after the Closing Date or any action or omission to act of
Assignee occurring under the Service Agreements on or after the Closing Date.



3.
This Assignment and Assumption of Service Agreements shall be binding on and
inure to the benefit of the Assignee and Assignor and their respective
successors and assigns.



4.
This Assignment and Assumption of Service Agreements may be executed in one or
more counterparts, each of which shall be deemed to be an original, but any
number of which, taken together, shall be deemed to constitute one and the same
instrument.



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Service Agreements on the date indicated below,

Dated: _______________, 2015.    


“ASSIGNOR”                    "ASSIGNEE"




By:    ______________________________        By:    _______________________



22





--------------------------------------------------------------------------------



EXHIBIT "E"


ASSIGNMENT AND ASSUMPTION OF
LEASES AND RENTAL AGREEMENTS


FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, the undersigned ("Assignor"), hereby assigns and delegates to
_______________________ ("Assignee"), all of the rights, interests, and
obligations of landlord/lessor in and under those certain leases and rental
agreements of portions of the property located at ____________________________
(the "Property"), described on Exhibit A hereto and listed on Exhibit B hereto
(the "Leases"), including but not limited to all security deposits and rents
thereunder accruing from and after the date of the conveyance of the Property by
Assignor to Assignee (the "Closing Date"), and is effective for all purposes as
of the date of the Effective Date.


1.
Assignor covenants and agrees to indemnify, defend, protect, and hold harmless
Assignee from and against any and all costs, liabilities, claims, losses,
proceedings, damages, causes of action and expenses, including without
limitation attorneys' fees and expenses (collectively "Losses and Liabilities"),
resulting from any breach by Assignor of any obligations under the Leases
accruing before the Closing Date or any action or omission to act of Assignor
occurring under the Leases prior to the Closing Date.



2.
Assignee hereby accepts the foregoing assignment of the Leases, assumes all of
Assignor's obligations under the Leases accruing on or after the Closing Date,
and agrees to indemnify, defend, protect, and hold harmless Assignor from and
against any and all Losses and Liabilities resulting from any breach by Assignee
of any obligations under the Leases occurring on or after the Closing Date or
any action or omission to act of Assignee occurring under the Leases on or after
the Closing Date.



3.
This Assignment and Assumption of Leases and Rental Agreements shall be binding
on and inure to the benefit of the Assignee and Assignor and their respective
successors and assigns.



This Assignment and Assumption of Leases and Rental Agreements may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but any number of which, taken together, shall be deemed to constitute one and
the same instrument.


IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Leases and Rental Agreements on the date indicated below.


Dated:_______________, 2015.


    
“ASSIGNOR”                     "ASSIGNEE"




By:    _________________________     By:     _________________________







23
 

--------------------------------------------------------------------------------









EXHIBIT "F"


NOTICE TO TENANT
_______________, 2015
Certified Mail
Return Receipt Requested
____________________________
____________________________
____________________________
____________________________
Re: Sale of Property
This is to notify you that the property located at ______________(the
“Property”) has been sold to _______________________ (“Buyer”), and in
connection therewith your Lease has been assigned to Buyer.
Your security deposit in the amount of _____________ has also been delivered to
Buyer. Buyer’s address and phone number are ___________________. Please direct
all future rental and other payments and communications under your Lease to the
Buyer at that address.
                        
By:    _______________________________
_______________________________

24





--------------------------------------------------------------------------------





EXHIBIT “G”


LITIGATION


NONE

25
 